DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 21st of June of 2022. The amendments in the filed response have been entered. 
Claims 1, 3-5, 7-9, 11-13 and 15-16 have been amended. 
Claims 2, 6, 10 and 14 are confirmed to have been cancelled. 
Claims 1, 3-5, 7-9, 11-13 and 15-16 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US 2018/0189730, hereinafter “Wilkinson”), in view of Wang (US 2019/0156440, hereinafter “Wang”), in view of Choi (US 2019/0147674, hereinafter “Choi”) and further in view of Lu (CN 109543869, English Translation, hereinafter “Lu”).
Regarding Claims 1 and 9, Wilkinson teaches 
storing, in a memory of a node in a blockchain network, a blockchain, the blockchain including at least a plurality of blocks, each block including at least […] one or more blockchain data values, […]; (“In some embodiments, the docking stations 12 utilize a blockchain reservation system. As such, each docking station 12 can be a node within a blockchain network. Pursuant to this, after the docking stations 12 are installed at desired locations and commissioned, each docking station 12 is sent or assigned capacity units for each of the storage locations 22 thereof. In a preferred form, each docking station 12 is sent a blockchain with the maximum number of capacity units for the particular docking station 12. Thereafter, the capacity units of each docking station 12 are represented in a ledger that tracks the availability of each storage location 22. More specifically, the ledger contains a record of available and reserved capacity units for the docking station 12.” See Wilkinson in [0023]; “The delivery system 40 provides a public key to the docking station and requests the number of capacity units needed to secure the lockers 18 thereto. The delivery system 40 can request a delivery time range or the docking station 12 can assign a time range for delivery, as desired. The docking station 12 authenticates the public key and creates a blockchain contract to reserve and use the requested capacity units.” See in [0026]) 
receiving, by a receiver of the node, a reservation request from a computing device of a user, wherein the reservation request includes at least the identifier associated with the shared space, a reservation time, a public key of a cryptographic key pair associated with the computing device of the user, and a digital signature generated […] using the private key of the cryptographic key pair (“The delivery system 40 provides a public key to the docking station and requests the number of capacity units needed to secure the lockers 18 thereto. The delivery system 40 can request a delivery time range or the docking station 12 can assign a time range for delivery, as desired. The docking station 12 authenticates the public key and creates a blockchain contract to reserve and use the requested capacity units. The docking station 12 then compares the blockchain contract with the ledger. If the ledger indicates that the capacity units are available for the requested time, the blockchain contract is validated. Thereafter, the ledger is updated to reflect the capacity units reserved by the contract.” See Wilkinson in [0026]; “Transaction A 510 contains owner 1’s public key and owner 0's signature for the transaction and a hash of a previous block. When owner 1 transfers the asset to owner 2, a block containing transaction B 520 is formed. The record of transaction B 520 comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1 's private key 525 and verified using owner 1's public key in transaction A 510.” See in [0042]);
validating, by a processing device of the node, the digital signature using the public key (“In some embodiments, when each transaction record is created, the system may check previous transaction records and the current owner's private and public key signature to determine whether the transaction is valid.” See Wilkinson in [0042]).
Wilkinson substantially teaches the use of public keys and signatures to authenticate the transaction stored within a blockchain and provide access to a common area (“When the customer retrieves the products 44 from the locker 18, the locker 18 and/or docking station 12 can send a notification message to the delivery system 40 to notify the delivery service of the completed delivery and the availability of the locker 18 for pick-up. Further, by some approaches, the contract includes a pick-up time or deadline by which the locker 18 should be decoupled from the docking station 12 so that docking station 12 can accurately and reliably form contracts with the delivery systems 40.” See Wilkinson in [0032])
Wilkinson does not explicitly teach wherein one of the one or more blockchain data values included in one of the plurality of blocks includes a smart contract including at least an identifier associated with the shared space and setting out one or more terms and conditions for use of the shared space including at least available times and dates for the shared space.
However, Wang does teach the plurality of blocks includes a smart contract including at least an identifier [of the reserved rooms] and setting out one or more terms and conditions for use of the shared space including at least available times and dates for the shared space (“Room reservation is a critical service of hotels or travel agencies. In conventional room reservation services, a booking engine or an online travel agency (OTA) represents a hotel and provides a remote user interface to a client for booking an available room of the hotel at a scheduled time,” where date and time of the reservation is defined in the booking, See Wang in [0003]); “The intermediate computer processor includes a hashing module, a timestamp module and a block generation module. The hash module generates a hash value for the new block in response to the successful transaction. The timestamp module generates a unique timestamp for the new block in response to the successful transaction. The block generation module generates a unique block header for the new block using at least the unique hash value, the unique timestamp and contents of the most recently added block in response to the successful transaction. The block generation module also generates the new block that comprises the unique block header, the information of the successful transaction, at least one of the plurality of smart contracts and the contents of the most recently added block in response to the successful transaction.” See Wang in [0007]; “Also, the blockchain-based room inventory management system 200 utilizes Ethereum-based smart contracts to generate a common application programming interface (API) and/or a common communication protocol for communications with the OTA modules and/or the booking engines. In some examples, the common API is for those OTA modules and/or the booking engines which are also Ethereum-based, and the common communication protocol is for those OTA modules and/or the booking engines which are not Ethereum-based.” See in [0039]; “The external room reservation/cancellation requests may be transmitted from external OTA modules and/or booking engines to reserve or cancel at least one room of the hotel with the aid of the API or the communication protocol developed using the Ethereum-based smart contracts.” See in [0042]; “The room reservation event from anyone of the OTA modules OTA1, OTA2, . . . , OTAM or the booking engines BE1, BE2, . . . , BEN may be an external room reservation request or an external room cancellation request (if a reservation has been confirmed to be successful) from a client. The room reservation event from the PMS module 210 may be an internal room reservation request, an internal room cancellation request, or an internal room checkout request. Upon receiving a room reservation request, the intermediate processor 264 checks the room inventory record 268 to confirm if the room reservation request can be allowed, for example, according to availability of a requested room or if allowance of the room reservation request will cause overbooking in the hotel,” see in [0047]; “And the room inventory records RI1, RI2, . . . , RIX are also implemented using the plurality of smart contracts stored in respective node memories NM1, NM2, . . . , NMX. Similar as the intermediate processor 264 and the intermediate memory 266, each of the node processor NP1, NP2, . . . , NPX respectively accesses and updates contents of the room inventory records RI1, RI2, . . . , RIX using the plurality of smart contracts that implement the room inventory records RI1, RI2, . . . , RIX.” See in [0053]).
Wang further teaches each block including at least a block header (“The block generation module generates a unique block header for the new block using at least the unique hash value, the unique timestamp and contents of the most recently added block in response to the successful transaction.” See Wang in [0007]). The limitation is interpreted to recite the required ledger information that is part of storing and securing the blockchain. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson the “executed smart contract to implement room inventory and blockchain protocol to validate room booking”, as taught by Wang, because the blockchain performing the distributed ledger protocol and the smart contract confirming the reservation prevents the double booking issues in current online booking (See Wang in [0006]).
Wilkinson, in view of Wang, further teaches upon determining that the one or more terms and conditions for use of the shared space are satisfied, self-executing, by the processing device of the node, the smart contract using at least the public key and the reservation time received in the reservation request from the computing device; (where the smart contract verifies the signature with the public key and confirms the room inventory record, see Wang as shown above in [0053]). 
Wilkinson, in view of Wang, does not expressly teach as part of the self-execution of the smart contract, transmitting, by a transmitter of the node, to an internet-enabled device that controls access to the shared space, one or more data values regarding usage of the shared space including at least the public key and the reservation time included in the received reservation request, wherein upon presentment of the computing device of the user to the internet-enabled device, the internet-enabled device determines whether to enable access or deny access to the shared space using at least the public key.
However, Choi does teach 
transmitting, by a transmitter of the node, to an internet-enabled device that controls access to the shared space, one or more data values regarding usage of the shared space […] (interpreting the user terminal has the reservation request information: “receiving reservation information and settlement information of guest rooms in a lodging establishment from a user terminal; (b) receiving a digital door lock password directly set by a user from the user terminal; (c) transmitting the digital door lock password to a door lock device…” See Choi in [0021])
wherein upon presentment of the computing device of the user to the internet-enabled device, the internet-enabled device determines whether to enable access or deny access to the shared space using at least the public key. (“(d) identifying the user by transmitting/receiving a beacon signal to/from the user terminal, characterized in that the step (a) is performed by switching state information of the guest room in which a reservation request is received to a reservation waiting state when the reservation request of a guest room is received from the user terminal; switching the state information of the guest room to a reservation completion state when a settlement is completed within a predetermined time; and requesting a user input for setting a digital door lock password to the user terminal.” See Choi in [0021])
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson to “transmit reservation access data to the user terminal” and “providing the digital door lock with the access data”, as taught by Choi, because using the one-time password (OTP) or the public key would be a similar use of secure credentials that help prevent the fraudulent use of a booking reservation, and the reservation time is provided with a reservation state, designed as waiting, until the user terminal sends a signal to the door lock that would allow or deny access to the common area, preventing the issue of double booking. 
Wilkinson, in view of Wang, in view of Choi, do not expressly teach a digital signature generated by the computing device of the user using the private key of the cryptographic key pair. 
However, Lu does teach (“when receiving the verification response returned by the verification of the professional certificate by the certificate authority, the hotel reservation settlement platform node issues the user node on the blockchain when the user applies to be registered user, or, booking hotel, the user can download the user node on the management node, using the key generating interface, generating a pair of keys, sending the public key to the national legal CA mechanism, when the CA mechanism verifies the identity of the user, the public key of the user for digital signature; and issuing the digital certificate; when the user receives the certificate, performing one identity confirmation transaction with the management node; recording the fact obtained by the identity in the blockchain network, so as to finish the broadcast of the digital certificate in the blockchain.” See Lu in pagemark 6/17, 3rd Paragraph).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Wilkinson to “include the means to generate the keys for validation”, as taught by Lu, because the generation of the public/private key pair performed in the user device as a node of a blockchain would prevent theft and fraudulent use of the user’s sensitive information during a transaction.
Regarding Claims 3 and 11, Wilkinson, in view of Wang, in view of Choi, in view of Lu, teaches  the limitations of claims 1 and 9. Wilkinson, in view of Wang, in view of Choi, further teaches 
receiving, by a receiver of the internet-enable device, a new digital signature from a computing device (“The record of transaction B 520 comprises the public key of owner 2 (recipient), a hash of the previous block, and owner 1's signature for the transaction that is signed with the owner 1 's private key 525 and verified using owner 1's public key in transaction A 510. When owner 2 transfers the asset to owner 3, a block containing transaction C 530 is formed. The record of transaction C 530 comprises the public key of owner 3 (recipient), a hash of the previous block, and owner 2's signature for the transaction that is signed by owner 2's private key 535 and verified using owner 2's public key from transaction B 220. In some embodiments, when each transaction record is created, the system may check previous transaction records and the current owner's private and public key signature to determine whether the transaction is valid.” See Wilkinson in [0042]);
validating, by a processing device of the internet-enabled device, the new digital signature using the public key (See Wilkinson in [0042]); and
opening, by the internet-enabled device, an electronic lock interfaced with the internet-enabled device to provide access to a shared space (“a door lock device adapted for receiving a digital door lock password from the server to store it and for opening and closing the digital door lock depending on whether the stored digital door lock password is matched with a password inputted by the user...” See Choi in [0011]).
Regarding Claims 7 and 15, Wilkinson, in view of Wang, in view of Choi, in view of Lu, teaches the limitations of claims 1 and 9. Wilkinson, in view of Wang, in view of Choi, further teaches opening, by the internet-enabled device, an electronic lock interfaced with the internet-enabled device to provide access to a shared space based on the reservation time. (See Choi in [0049], See Wilkinson in [0032]).
Regarding Claims 8 and 16, Wilkinson, in view of Wang, in view of Choi, in view of Lu, teaches the limitations of claims 1 and 9. Wilkinson further teaches 
processing, by the processing device of the node, a blockchain transaction for payment of a reservation amount to a recipient address, the blockchain transaction including one or more transaction inputs (“Now referring to FIG. 7, an illustration of blockchain based transactions according to some embodiments is shown. In some embodiments, the blockchain illustrated in FIG. 7 comprises a hash chain protected by private/public key encryption. Transaction A 510 represents a transaction recorded in a block of a blockchain showing that owner 1 (recipient) obtained an asset from owner 0 (sender). Transaction A 510 contains owner's 1 public key and owner 0's signature for the transaction and a hash of a previous block.” See Wilkinson in [0042]), 
wherein the recipient address is generated by the processing device of the node using a public key included in the smart contract (the recipient address is not defined as given much patentable weight because it is not recited to have functional relationship with the functional claim language, where it is generated outside of the claimed invention and not recited to be used by the claimed invention; the recipient address is generated and provided to complete the transaction, where the access of the location confirms the transaction was successful: “When a delivery person arrives at the location of the docking station 12, as shown in FIG. 4, the locker 18 communicates with the docking station 12 over any suitable communication network 30 to validate the transaction.” See Wilkinson in [0028]), and
the reservation request further includes the one or more transaction inputs (“Nodes may verify that the owner is in possession of the asset and/or is authorized to transfer the asset based on prior transaction records when a block containing the transaction is being formed and/or verified.” See Wilkinson in [0041]).

Response to Arguments
Applicant’s arguments, filed 21st of June 2022, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Independent claim 1 recites, inter alia, "receiving, by a receiver of the node, a reservation request from a computing device of a user, wherein the reservation request includes at least the identifier associated with the shared space, a reservation time, a public key of a cryptographic key pair associated with the computing device of the user, and a digital signature generated by the computing device of the user using the private key of the cryptographic key pair... upon determining that the one or more terms and conditions for use of the shared space are satisfied, self-executing, by the processing device of the node, the smart contract using at least the public key and the reservation time received in the reservation request from the computing device; and as part of the self-execution of the smart contract, transmitting, by a transmitter of the node, to an internet-enabled device that controls access to the shared space, one or more data values regarding usage of the shared space including at least the public key and the reservation time included in the received reservation request..."
Independent claim 1 also recites that "upon presentment of the computing device of the user to the internet-enabled device, the internet-enabled device determines whether to enable access or deny access to the shared space using at least the public key."
At the outset, Applicant's claim 1 specifies three active components: (1) a node in a blockchain network, (2) a computing device of a user, and (3) an internet-enabled device. The node communicates with both the computing device of the user and the internet-enabled device. The computing device of the user communicates with both the node and the internet-enabled device. And, the internet-enabled device communicates with both the node and the computing device of the user.
In response: The claim 1 has been amended to change the scope of the original claim. The amendment did require further search and consideration to confirm the prior art cannot reasonably teach the claimed invention. In review, the amended claim 1 recites elements that describe a room inventory management system, as taught by Wang. It also recites elements similar to a delivery reservation device and method, as taught by Wilkinson. Further search and consideration confirm the art of Choi teaches elements of recording and providing the elements for a digital door lock system, and the art of Lu, necessitated by the amendment, teaches elements of a hotel booking settlement executed from a user node working with a blockchain network. After further search and consideration, the art is shown to still teach the claimed invention in claim 1, and also similar claim 9, and thus concludes the claims remain rejected as obvious over the prior art, as shown in the rejection above. 
The Applicant further argues: Applicant respectfully submits that Wilkinson and Wang do not disclose or suggest at least the above-noted claim features.
(i) "receiving, by a receiver of the node, a reservation request from a computing device of a user. wherein the reservation request includes at least the identifier associated with the shared s pace, a reservation time, a public key of a cryptographic key pair associated with the computing device of the user, and a digital signature generated by the computing device of the user using the private key of the cryptographic key pair"
According to Applicant's claim 1 , a node in a blockchain network receives a reservation request from a computing device of a user to reserve a shared space (e.g., a conference room). The reservation request includes (1) an identifier associated with the shared space, (2) a reservation time, (3) a public key of a cryptographic key pair associated with the computing device of the user, and (4) a digital signature generated by the computing device of the user. On page 4 of the Office Action, the Office cites to paragraphs [0026] and [0042] of Wilkinson for allegedly a node of a blockchain receiving a reservation request.
Wilkinson discloses a system in which docking stations are disposed at various locations, and delivery companies/people can reserve needed space on a particular docking station in order to subsequently deliver a locker (with items/products) to the reserved space on that particular docking station by securing the locker thereto.
According to Wilkinson, after a consumer purchases a product, the product can be arranged to be delivered to a docking station. Paragraph [0026] discloses that the consumer can either indicate which docking station he/she would like the product delivered to, or a delivery system can identify a docking station based on information included in the product order. The docking station then receives a request from the delivery system requesting a particular number of capacity of units needed for a delivery to secure lockers thereto. In other words, the request indicates how much space is needed on the docking station for the lockers that are to be delivered. The delivery system also provides a public key in the request to the docking station and can further request a deliver time range.
Paragraph [0042] of Wilkinson pertains to blockchain based transactions where a blockchain includes a hash chain that is protected by private/public key encryption. 
At best, these cited paragraphs of Wilkinson may disclose that an alleged node within a blockchain network (paragraph [0023] indicates that a docking station can be a node within the blockchain network) receives a request from an alleged computing device of a user (delivery system) and that the request identifies a particular number of capacity units and includes a requested delivery time range and a public key.
However, this request to the alleged node (docking station) for space on a docking station in Wilkinson does not include a digital signature generated by the computing device of the user (i.e., the device sending the request) using the private key of the cryptographic key pair, as recited in Applicant's amended claim 1.
Wang also fails to disclose or suggest the above.
In response: Wilkinson is shown to teach the elements as recited in the argument and it is confirmed the art of Wilkinson is not shown to teach a public key of a cryptographic key pair associated with the computing device of the user, and a digital signature generated by the computing device of the user using the private key of the cryptographic key pair, as shown in claim 1. Important to note the key pair is not generated by the user device, allowing for the interpretation that the blockchain node has created this key pair for use in any transaction, including a transaction of providing access to a location, and has provided the key pair to the user device. This is taught by Wilkinson. It is also noted that a private key of the key pair is known to be used as the signature key in many applications, although it is not positively recited in Wilkinson. The use of a private key as a signature is recited in Wang, as shown in the rejection. The art of Lu is introduced to teach how the user device provides a signature off the private key in a hotel booking transaction, also shown in the rejection above. 
The Applicant further argues: 
(ii) "self-executing, by the processing device of the node, the smart contract using at least the public key and the reservation time received in the reservation request from the computing device; and as part of the self-execution of the smart contract, transmitting, by a transmitter of the node, to an internet-enabled device that controls access to the shared space, one or more data values regarding usage of the shared space including at least the public key and the reservation time included in the received reservation request"
According to Applicant's amended claim 1, the smart contract executes using the public key and the reservation time received in the reservation request from the computing device and, as part of that self-execution, the node communicates with an internet-enabled device that controls access to the shared space. In particular, the node transmits data values to the internet-enabled device, and those data values pertain to usage of the shared space including both the public key and the reservation time included in the reservation request received from the computing device of the user.
On pages 5 and 6 of the Office Action, the Office cites to paragraphs [0032] and [0042] of Wilkinson for alleged disclosure of "executing, by the processing device of the node, the [...] contract using at least the public key and the reservation time" and "transmitting, by a transmitter of the node, one or more data values to an internet-enabled device . . . " The Office then acknowledges that Wilkinson does not disclose or suggest ( 1 ) the use of a smart contract, (2) executing the smart contract, and (3) transmitting as part of the execution of the smart contract. Reliance is then made upon paragraphs [0039] and [0046] of Wang. Applicant respectfully disagrees.
Regarding paragraph [0032] of Wilkinson, this paragraph describes what occurs after a delivery of a locker to the docking station has been made and after a customer retrieves the products from the delivered locker. For example, the docking station may send a notification message to notify the delivery system of the completed deliver and that the locker is available for retrieval. Once the locker is decoupled from the docking station, the availability of the capacity units can be updated indicating that they are available for future deliveries.
As previously noted in this filing, paragraph [0042] of Wilkinson pertains to blockchain based transactions where a blockchain includes a hash chain that is protected by private/public key encryption.
Neither paragraph [0032] nor [0042] of Wilkinson discloses or vaguely contemplates self-execution of a contract (let alone a smart contract) using the public key and the reservation time included in the reservation request received from the computing device. Nor do these cited paragraphs disclose or suggest that as part of this self-execution, the node in the blockchain network transmits, to an internet-enabled device that controls access to the shared space, data values regarding usage of the shared space including at least the public key and the reservation time included in the received reservation request, as recited in Applicant's claim 1.
In response: Important to note that the smart contract is known to be self-executing, where art that teaches the use of smart contracts would include the trigger that engages the smart contract. In this case, the reservation of a docking station, as taught by Wilkinson, or the booking of a room, as taught by Wang, will trigger the smart contract to make the reservation and secure the location as well as the elements to provide access to said location. The booking reservation taught in Wang is defined to include the information of the request, which includes the reservation time, and in combination with Wilkinson teaches the public key is used for validation of the reservation. 
The limitation reciting “transmitting, by a transmitter of the node, to an internet-enabled device that controls access to the shared space, one or more data values regarding usage of the shared space including at least the public key and the reservation time included in the received reservation request” is not positively reciting that the public key and the reservation time is exclusive, where it is recited that they are included in the possible many elements that are part of the reservation. Wilkinson, in view of Wang, does teach the terms and conditions for use of the shared space, such as a booking of a room, which would include the public key and the reservation time, shown in the rejection above. The art of Choi is shown to teach transmitting these elements to the door lock that will be verifying the user when the user provides any means of confirming the reservation. Although Choi teaches providing a user password to the door lock, it is reasonable to interpret the password as one of the various elements that satisfy the terms and conditions of the reservation. 
The Applicant further argues: Turning to Wang, this document pertains to a blockchain-based room inventory management system that uses smart contracts for confirming and processing a room reservation event. Paragraph [0039] of Wang, upon which the Office relies, merely discloses that the system uses "Ethereum-based smart contracts to generate a common application programming interface (API) and/or a common communication protocol for communications with the OTA modules and/or booking engines." Paragraph [0046] of Wang merely discloses that a memory keeps a room inventory record using the smart contracts such that a processor accesses, updates, audits, etc. the room inventory record based on instructions compatible with the smart contracts. This cited paragraph also discloses that communications between a server system and OTA modules and/or booking engines are supported by the smart contracts and that the processor utilizes at least one of the smart contracts to access and/or update room inventory.
Regardless of whether Wang may use smart contracts to confirm, processes, update and/or audit room events (e.g., reservations, inventory, etc.), this is not equivalent to the self-execution of a smart contract as defined in Applicant's claim 1 . Wang, like Wilkinson, does not disclose nor vaguely contemplate the self-execution of a smart contract, by a node in a blockchain, using at least a public key and a reservation time that were previously received in a reservation request from a computing device of a user. Nor does Wang disclose or vaguely suggest that as part of the self-execution of the smart contract, a node transmits, to an internet-enabled device that controls access to a shared space, one or more data values regarding usage of the shared space including at least the public key and the reservation time included in reservation request received from the computing device of the user, as expressly recited in Applicant's amended claim 1.
In response: Wang is shown to teach the methods of using a smart contract in the described room inventory method. Wang defines the use of the smart contract within the blockchain or distributed ledger system, to teach how the smart contract is active when a room reservation is begun, to help prevent overbooking, as taught in Wang. The smart contract is recited in the claim to “self-execute” after a reservation is validated, thus an action triggers the smart contract, which is taught by Wang. 
The claim is reciting that the transmitting occurs when the smart contract self-executes. The art of Choi is shown to teach transmission of elements to the door lock  as part of the execution of the smart contract. In combination with Wilkinson and Wang, Choi is shown to teach the delivery of the elements to provide the user access to a reserved location, as shown in the rejection. 
The Applicant further argues:
(iii) upon presentment of the computing device of the user to the internet-enabled device, the internet-enabled device determines whether to enable access or deny access to the shared space using at least the public key
In a context of claim 1 and certain exemplary embodiments, when a user wishes to access the space that he/she reserved, he/she presents the computing device, from which the reservation was made, to the internet-enabled device that controls access to the space. The internet-enabled device then determines whether to allow access or deny access. Neither Wilkinson nor Wang disclose or suggest this claim feature.
In Wilkinson, the delivery system submits the request to the docking station. The delivery system, however, is not later presented to an internet-enabled device that controls access to the docking station. Thus, Wilkinson does not disclose or suggest "upon presentment of the computing device of the user to the internet-enabled device, the internet-enabled device determines whether to enable access or deny access to the shared space using at least the public key," as recited in Applicant's amended independent claim 1 . Wang also fails to disclose or suggest this amended claim feature.
Independent claim 9, although different in scope, recites at least some of the same distinguishing features discussed above with respect to claim 1 . Therefore, for reasons similar to those presented above with respect to claim 1 , Wilkinson and Wang fail to disclose or suggest the recited features of claim 9. Thus, the rejection should be withdrawn.
Dependent claims 3, 8, 9, 1 1 and 16 are also patentably distinct from the prior art of record at least due to their respective dependencies.
Claims 4, 5, 7, 12, 13 and 15 are rejected for alleged unpatentability over Wilkinson, Wang and Choi. Claims 4, 5, 7, 12, 13 and 15 depend from one of the independent claims and are, thus, patentably distinct from the prior art of record at least due to their respective dependencies. Moreover, the Office has acknowledged that Wilkinson and Wang fail to disclose or suggest the features of these claims and, thus, relies upon Choi. However, Choi does not remedy the deficiencies of Wilkinson and Wang for failing to disclose or suggest the above discussed claim features of the independent claims.
In response: The added limitation is within a wherein clause that does not recite functional information related to the reservation or to the validation recited previous in the claim. It further discusses an action that does not have a clear time of execution and thus it can be broadly interpreted to never occur, such as the user computing device may never be presented to the internet-enabled device, and the enablement of access may never occur. The limitation does not positively recite a function of the claimed invention because it is not functional. 
However, the prior art of Choi does teach functions of the user device transmitting a beacon signal that identifies the user and begins the process of providing access to the room based on the reservation.  The art of Choi is shown to teach the non-functional limitations. 
In conclusion, the prior art of Wilkinson, Wang and Choi are shown to teach the limitations of the claimed invention in the active claims recited, and the new grounds of rejection necessitated by the amendment provide Lu to further teach the claimed invention in claims 1 and 9. Since no other elements were amended in the dependent claims, it is concluded the prior art of record teaches the claims as recited. Therefore, the claims 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685